Wendel, J.
The defendant resides in the county of Westchester, this State. Section 51 of the New York City Court Act states that the provisions of law relating to the service of a summons on a defendant by substituted service in an action brought in the Supreme Court shall apply to such service in actions in this court. Section 230 of the Civil Practice Act, which provides for sub*175stituted service of the summons in actions in the Supreme Court, declares that such service may be effected upon a natural person residing within the State where satisfactory proof is submitted that the plaintiff has been or will be unable, with due diligence, to make personal service of the summons within the State. American Historical Society v. Glenn (248 N. Y. 445) holds that personal service of a summons in an action in this court may be made only within the geographical limits of the city. With this ruling in mind, the residence of the defendant within the State, but without the city, would be of no avail so far as ordinary service on him personally is concerned. It is the inevitable consequence of the holding cited that “ State ” in section 230 of the Civil Practice Act, in its application to this court be read “ City of New York.”
Accordingly, it not appearing that the defendant resides within the city of New York, this motion is granted and the order dated January 21, 1931, and the attempted service thereunder are vacated.
Order signed.